Citation Nr: 0929046	
Decision Date: 08/04/09    Archive Date: 08/07/09

DOCKET NO.  05-02 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

1.  Entitlement to a higher initial evaluation for post 
traumatic degenerative joint disease of the right knee, 
status post arthrotomy (right knee disorder), evaluated as 10 
percent disabling from July 3, 2003, to December 22, 2005.

2.  Entitlement to a higher evaluation for a right knee 
disorder evaluated as 20 percent disabling from December 23, 
2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, that granted service connection for a right 
knee disorder and rated it as 10 percent disabling effective 
July 3, 2003.  In a June 2006 rating decision, the RO 
assigned the Veteran's service-connected right knee disorder 
a 20 percent disability rating, effective December 23, 2005.  

In January 2007, the Veteran testified at a hearing before 
the undersigned.  In April 2007, the Board remanded this case 
for additional development.

The Board received additional medical evidence from the 
appellant in July 2009.  This evidence was not accompanied by 
a waiver of initial review by the agency of original 
jurisdiction.  The Board notes that this evidence was 
received more than 90 days following notice of the appeal's 
certification to the Board and is therefore considered 
untimely.  Moreover, even if the Board were to accept this 
evidence for review, it notes that these records are 
essentially duplicative of the evidence already on file.  A 
remand for RO review of this evidence is therefore not 
warranted.


FINDINGS OF FACT

1.  During the period from July 3, 2003, to December 22, 
2005, the preponderance of the competent and credible 
evidence is against showing that, even taking into account 
his complaints of pain, the Veteran's right knee disorder was 
manifested by flexion limited to 30 degrees or less or 
extension limited to 15 degrees or more; flexion limited to 
45 degrees or less or extension limited to 10 degrees or 
more; or slight instability.

2.  During the period from December 23, 2005, the 
preponderance of the competent and credible evidence is 
against showing that, even taking into account his complaints 
of pain, the Veteran's right knee disorder is manifested by 
flexion limited to 15 degrees or less or extension limited to 
20 degrees or more; flexion limited to 20 degrees or less or 
extension limited to 45 degrees or more; or slight 
instability.


CONCLUSIONS OF LAW

1.  At no time during the period from July 3, 2003, to 
December 22, 2005, did the Veteran meet the criteria for a 
rating in excess of 10 percent for his right knee disorder.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 
5257, 5260, 5261 (2008).

2.  At no time from December 23, 2005, has the Veteran met 
the criteria for a rating in excess of 20 percent for his 
right knee disorder.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.326, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability, the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence he is to 
provide and what evidence VA will attempt to obtain.  VA 
thirdly has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

Initially, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  

The Board next notes that the Veteran is challenging the 
initial evaluation assigned following the grant of service 
connection for the right knee disorder.  In Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the United States Court 
of Appeals for Veterans Claims (Court) held that in cases 
where service connection has been granted and an initial 
disability evaluation has been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering § 5103(a) notice no longer 
required because the purpose that the notice is intended to 
serve has been fulfilled.  Id, at 490-91; Also see Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

Thus, because the notice that was provided before service 
connection was granted was legally sufficient (i.e., the July 
2003 § 5103(a) notice letter provided to the Veteran prior to 
the November 2003 rating decision), VA's duty to notify in 
this case has been satisfied.  Moreover, because the current 
appeal involves a claim for a higher initial evaluation, the 
Court's holding in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) does not apply to the current appeal because that 
holding only applies to increased rating claims. 

Next, the Board finds that VA has secured all available 
pertinent evidence and conducted all appropriate development. 
 Specifically, the record shows that VA obtained and 
associated with the claims files all identified and available 
treatment records relevant to the current claim, including, 
as per the Board's April 2007 remand instructions, the 
records associated with the Veteran's receipt of Social 
Security Administration (SSA) disability benefits and his 
records on file with Peter F. Holmes, M.D..  See Stegall v. 
West, 11 Vet. App. 268 (1998).  In addition, the claimant was 
provided several VA examinations which are adequate for 
rating purposes because the examiners at all three of the VA 
examinations had the Veteran's claims files and all the 
examiners conducted evaluations of the claimant which allow 
the Board to rate the severity of his right knee disorder 
under all applicable rating criteria including whether the 
appellant had additional functional limitations due to pain.  
See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Therefore, the Board 
finds that a remand for another VA examination is not 
required.  Id; also see 38 C.F.R. § 3.327(a) (2008); Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994). 

In summary, the facts relevant to this appeal have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. 
§§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the 
Veteran will not be prejudiced as a result of the Board 
proceeding to the merits of the claim.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  

The Claim

The Veteran and his representative contend that the 
claimant's right knee disorder is manifested by 
symptomatology that warrants the assignment of higher 
evaluations.  It is requested that the Veteran be afforded 
the benefit of the doubt.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  In cases 
where the original rating assigned is appealed, consideration 
must be given to whether the veteran deserves a higher rating 
at any point during the pendency of the claim.  See Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

When evaluating loss in range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  In DeLuca, the Court explained that, when the 
pertinent diagnostic criteria provide for a rating on the 
basis of loss of range of motion, determinations regarding 
functional losses are to be ''portray[ed]' (38 C.F.R. § 4.40) 
in terms of the degree of additional range-of-motion loss due 
to pain on use or during flare-ups.'  Id, at 206.

Under 38 C.F.R. § 4.40, disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examinations on which ratings are based adequately portray 
the anatomical damage, and functional loss with respect to 
all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.

Additionally, 38 C.F.R. § 4.45 provides, as regards to the 
joints, that the factors of disability reside in reductions 
of their normal excursion of movements in different planes. 
Inquiry will be directed to these considerations: (a) Less 
movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.). 
(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). (c) 
Weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.). (d) 
Excess fatigability. (e) Incoordination, impaired ability to 
execute skilled movements smoothly. (f) Pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating disability from 
arthritis, the knee is considered a major joint.

In Esteban v. Brown, 6 Vet. App. 259, 261 (1994), that Court 
held that in cases where the record reflects that the 
appellant has multiple problems due to service-connected 
disability, it is possible for a appellant to have 'separate 
and distinct manifestations' from the same injury, permitting 
separate disability ratings.  The critical element is that 
none of the symptomatology for any of the conditions is 
duplicative or overlapping with the symptomatology of the 
other conditions.  Id.

In this regard, VA General Counsel has held that separate 
ratings may be assigned in cases where a service-connected 
knee disability includes both limitation of motion due to 
arthritis and instability, provided that the degree of 
disability is compensable under each set of criteria.  
VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98, 
63 Fed. Reg. 56704 (1998).  The basis for this opinion was 
that the applicable rating criteria, 'suggest that those 
Codes apply either to different disabilities or to different 
manifestations of the same disability...'  VAOPGCPREC 23-97.

VA General Counsel has also held that separate ratings may be 
assigned in cases where a service-connected knee disability 
includes both a compensable limitation of flexion under 
Diagnostic Code 5260, and a compensable limitation of 
extension under Diagnostic Code 5261 provided that the degree 
of disability is compensable under each set of criteria.  
VAOPGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).  The basis for 
the opinion was a finding that a limitation in planes of 
movement were each compensable.  Id.

A November 2003 rating decision granted service connection 
for the Veteran's right knee disorder and assigned a 10 
percent disability rating effective from July 3, 2003, under 
38 C.F.R. § 4.71a, Diagnostic Code 5010 (traumatic 
arthritis).  The June 2006 decision granted a 20 percent 
rating for the Veteran's right knee disorder under Diagnostic 
Code 5010 - 5257 (recurrent subluxation or lateral 
instability) effective from December 23, 2005.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, traumatic 
arthritis is ratable as degenerative arthritis under 
Diagnostic Code 5003.  Id.  Diagnostic Code 5003 provides 
that degenerative arthritis established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation will 
be assigned with x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, and a 20 
percent evaluation will be assigned with x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbation.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, slight 
recurrent subluxation or lateral instability will be rated as 
10 percent disabling.  Moderate recurrent subluxation or 
lateral instability will be rated as 20 percent disabling.  
And, severe recurrent subluxation or lateral instability 
warrants a 30 percent rating.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, if flexion of 
the knee is limited to 45 degrees a 10 percent rating is in 
order.  If flexion of the knee is limited to 30 degrees a 20 
percent rating is in order.  If flexion of the knee is 
limited to 15 degrees a 30 percent rating is in order.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, if extension 
of the knee is limited to 10 degrees a 10 percent rating is 
in order.  If extension of the knee is limited to 15 degrees 
a 20 percent rating is in order.  If extension of the knee is 
limited to 20 degrees a 30 percent rating is in order.

From July 3, 2003, to December 22, 2005

As to a higher evaluation for the right knee disorder under 
Diagnostic Code 5010 for the period from July 3, 2003, to 
December 22, 2005, the Board finds that the Veteran does not 
meet the criteria for a higher initial evaluation because 
there is no x-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups.  Moreover, because 
none of the x-rays taken during the appeal period show 
otherwise, consideration of stages ratings is not warranted.  
Fenderson, supra.

As to Diagnostic Codes 5260 and 5261, the range of motion of 
the right knee at the September 2003 VA examination was 0 to 
115 degrees.  A March 2004 private medical record showed 
flexion limited to 110 degrees and good range of extension.  
(Full range of motion of the knee is from 0 to 140 degrees. 
38 C.F.R. § 4.71, Plate II (2008)).  These findings are not 
contradicted by any other medical evidence of record for the 
relevant period.  See Colvin v. Derwinski 1 Vet. App. 171, 
175 (1991) (VA may only consider independent medical evidence 
to support its findings and is not permitted to base 
decisions on its own unsubstantiated medical conclusions); 
see also Evans, supra.

Therefore, because right knee flexion is not limited to 30 
degrees and extension is not limited to 15 degrees, a higher 
evaluation is not warranted based on objective clinical 
findings showing decreased range of motion.  38 C.F.R. § 
4.71a, Diagnostic Codes 5260, 5261.  Likewise, because right 
knee flexion is not limited to 45 degrees and extension is 
not limited to 10 degrees, separate compensable ratings are 
also not warranted under these same Diagnostic Codes.  Id; 
VAOPGCPREC 09-04.  This is true throughout the period from 
July 3, 2003, to December 22, 2005.  Fenderson, supra.  

Although a higher evaluation may be assigned on account of 
pain causing additional functional loss, DeLuca, supra, the 
salient point is that even though the Veteran complains of 
pain, consideration of 38 C.F.R. §§ 4.40, 4.45 does not lead 
the Board to conclude that the functional losses he 
experiences in his right knee equate to the criteria for a 20 
percent rating under either Diagnostic Code 5260 or 
Diagnostic Code 5261, or separate compensable ratings under 
these same Diagnostic Codes.

Specifically, the Veteran complained to the September 2003 VA 
examiner of a grinding sensation under his knee cap and of 
soreness and aggravation from walking on his treadmill.  He 
also reported using arthritis medications.  Moreover, the 
March 2004 private physician reported that the right knee had 
gross patellofemoral femorotibial crepitus and 1+ effusion.  
Advanced degenerative joint disease of the right knee, with 
huge spurs and osteophytes on both the medial and lateral 
compartments with significant joint line narrowing on the 
medial more than the lateral compartment, was found on x-
rays.

However, the September 2003 VA examiner also found no 
effusion, edema, swelling, or joint line tenderness.  
Moreover, the record is negative for muscle wasting or a 
medical opinion that the Veteran has increased limitation of 
motion of the right knee due to pain. 

Therefore, even when considering functional limitations due 
to pain and the other factors identified in 38 C.F.R. §§ 
4.40, 4.45, the Board does not find that the Veteran's 
functional losses equate to the criteria required for a 20 
percent rating under either 38 C.F.R. § 4.71a, Diagnostic 
Code 5260 or Diagnostic Code 5261, or separate compensable 
ratings under these same Diagnostic Codes because even with 
pain flexion is not limited to 45 decrees or less and 
extension is not limited to 10 decrees of more.  38 C.F.R. 
§§ 4.2, 4.3, 4.7, 4.45, 4.71a; DeLuca, supra.  This is true 
throughout the period from July 3, 2003, to December 23, 
2005.  Fenderson, supra.

As to whether a separate compensable rating is warranted for 
internal derangement of the right knee under Diagnostic Code 
5257 for the period from July 3, 2003, to December 22, 2005, 
the September 2003 VA examiner found that there was no 
subluxation and no instability.  Moreover, McMurray's test 
and manual tests were negative.  This opinion is not 
contradicted by any of the other medical evidence of record.  
Colvin, supra.

Therefore, because there is no evidence in the record that 
suggests "slight" subluxation or instability in the right 
knee, a separate compensable rating for right knee 
instability is not warranted under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  VAOPGCPREC 23-97; VAOPGCPREC 9-98.  
This is true throughout the period from July 3, 2003, to 
December 22, 2005.  Fenderson, supra.

From December 23, 2005

As noted above, the June 2006 decision granted a 20 percent 
rating for the Veteran's right knee disorder under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010-5257, effective from July 3, 
2003.  The June 2006 decision also noted that the rating was 
being assigned based on moderate subluxation and instability.

As to a higher evaluation for the right knee disorder under 
Diagnostic Code 5010, the Board finds that the Veteran does 
not meet the criteria for a higher initial evaluation because 
there is no x-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups.  Moreover, because 
none of the x-rays taken during the appeal period show 
otherwise, consideration of stages ratings is not warranted.  
Fenderson, supra.

As to Diagnostic Codes 5260 and 5261, active range of motion 
of the right knee at the May 2006 VA examination was 5 to 90 
degrees and passive range of motion was 0 to 90 degrees.  The 
May 2006 VA examiner also reported that the right knee was 
asymmetrically larger than the left and was positive for 
effusion, crepitus, and tenderness to palpation but had no 
redness or heat.  Thereafter, a private medical record dated 
in November 2006 noted that the Veteran "lags" 20 degrees 
of extension and had 100 degrees flexion and in a November 
2007 a private medical record noted that he "lags" 10 
degrees of extension and had 115 degrees flexion.  At the 
subsequent December 2006 VA examination, the range of motion 
of the right knee was 0 to 115 degrees with increased pain 
with use but no additional limitation of motion.  Thereafter, 
the March 2009 VA examiner opined that the right knee had 
active range of motion from 0 to 100 degrees and passive 
range of motion from 0 to 110 degrees with pain past 100 
degrees.  Furthermore, the May 2006 and March 2009 VA 
examiners found no objective clinical evidence that function 
was additionally limited by pain, fatigue, weakness, 
incoordination, or lack of endurance after repetitive motion 
testing of the right knee.  These examiners also opined that 
the above motion studies reflect the range of motion of the 
right knee taking into account the Veteran's complaints of 
pain.  

As to Diagnostic Codes 5260, the Board finds that even taking 
into account the Veteran complains of pain as per 38 C.F.R. 
§§ 4.40, 4.45 and DeLuca, supra, the record does not lead the 
Board to conclude that the functional losses he experiences 
in his right knee equate to the criteria for a 30 percent 
rating because flexion is not limited to 15 degrees.  
38 C.F.R. § 4.71a.  This is true throughout the period from 
December 23, 2005, and therefore consideration of staged 
ratings is not warranted.  Fenderson, supra.  Moreover, 
because flexion is not limited to 45 degrees, even taking 
into account his complaints of pain, a separate compensable 
rating is also not warranted under Diagnostic Code 5260 
throughout the period from December 23, 2005.  Id; VAOPGCPREC 
09-04.

As to Diagnostic Code 5261, the Board notes that a private 
medical record dated in November 2006 noted that the Veteran 
"lags" 20 degrees of extension and a November 2007 private 
medical record noted that he "lags" 10 degrees of 
extension.  However, the earlier May 2006 and December 2006 
VA examiners as well as the later March 2009 VA examiner all 
opined that extension was 0 degree.  The Board finds that 
these VA examiners opinions are more credible than the 
private opinions because they were given after a review of 
the record on appeal and an examination of the claimant whose 
purpose was ascertaining the current severity of his right 
knee disorder.  Evans, supra.  

Therefore, since the most credible evidence of records shows 
that he had knee extension to 0 degrees during this appeal 
period, the Board finds that even taking into account the 
Veteran complains of pain as per 38 C.F.R. §§ 4.40, 4.45 and 
DeLuca, supra, the record does not lead the Board to conclude 
that the functional losses he experiences in his right knee 
equate to the criteria for a 30 percent rating because 
extension is not limited to 20 degrees.  38 C.F.R. § 4.71a.  
This is true throughout the period from December 23, 2005, 
and therefore consideration of staged ratings is not 
warranted.  Fenderson, supra.  Moreover, because extension is 
not seen limited to 10 degrees, even taking into account his 
complaints of pain, a separate compensable rating is also not 
warranted under Diagnostic Code 5261 throughout the period 
from December 23, 2005.  Id; VAOPGCPREC 09-04.

As to a higher evaluation for the right knee disorder under 
Diagnostic Codes 5257 due to subluxation or instability, a 
December 2005 private medical record noted "severe 
tricompartmental degenerative joint disease to the bilateral 
knees with instability."  Thereafter, the May 2006 VA 
examiner diagnosed right knee laxity of the medial joint 
line.  It was also noted that the Veteran wore a wraparound 
Velcro knee brace and that he reported his knee had given way 
or buckled every other day for the past five years.  
Moreover, while there was no popping on McMurray test, there 
was pain and palpable crepitus.  Pain was noted at the medial 
joint at 0 degrees and 30 degrees of the varus stress test, 
and the valgus stress test was 1+ at 30 degrees with 
complaints of pain in the medial joint line.  Subsequently, a 
November 2006 private treatment record noted that McMurray's 
test was positive.  In addition, his gait was antalgic at the 
May 2006 and March 2009 VA examinations.

However, the December 2006 VA examiner opined that the right 
knee was stable and Lachman's tests were negative.  Moreover, 
the March 2009 VA examiner opined that that the Veteran's 
right knee was stable to varus and valgus stress at 0 and 30 
degrees.  The March 2009 examiner also opined that the 
Veteran did not have any instability or recurrent subluxation 
of the right knee and noted that the knee was ligamentously 
stable.  Similarly, private treatment records dated in 
December 2005 and November 2007 reported negative McMurray, 
anterior and posterior drawer, and/or Lachman's tests. 

Therefore, since neither the December 2005 private opinion 
nor the May 2006 VA examination report opined that the 
Veteran had "severe" subluxation or instability in the 
right knee and because the subsequent December 2006 and March 
2009 VA examiners did not find any right knee instability, 
the Board finds that a higher evaluation for the right knee 
disorder is not warranted under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  This is true throughout the period from December 
23, 2005, and therefore consideration of staged ratings is 
not warranted.  Fenderson, supra.  Moreover, a separate 
compensable rating is not warranted under Diagnostic 
Code 5257 because not only did the RO say in the June 2006 
rating decision that the 20 percent the Veteran was already 
receiving for his right knee disorder was because of moderate 
subluxation and instability and therefore another rating 
would violate the rule against pyramiding (see 38 C.F.R. 
§ 4.14 (2008)) but the record for this time period does not 
include a medical opinion that the right knee instability 
documented in December 2005 and May 2006 was at least 
"slight".  Id; also see VAOPGCPREC 23-97; VAOPGCPREC 9-98; 
38 C.F.R. § 4.71a, Diagnostic Code 5257.

Based on the Veteran's and his representative's written 
statements to the RO, the claimant's statements to his VA 
examiners, and the personal hearing testimony the Board 
considered the application of 38 C.F.R. § 3.321(b)(1) 
(2008).  In this regard, the Veteran reported that his right 
knee disorder when combined with other disorders are so 
disabling that it prevents him from working.  Moreover, in 
December 2005 the Veteran's private physician opined that his 
right knee disorder prevented him from walking long distances 
or sitting for prolonged periods of time.  Similarly, the May 
2006 VA examiner noted that his right knee disorder prevented 
him from walking more than half a block.  

It is undisputed that the Veteran's right knee disorder has 
an adverse effect on employment, but it bears emphasis that 
the schedular rating criteria are designed to take such 
factors into account.  The schedule is intended to compensate 
for average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  38 
U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.  

With the above criteria in mind, the Board notes that the 
evidence does not reflect that the right knee disorder acting 
alone caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation) 
or required frequent periods of hospitalization such that the 
application of the regular schedular standards is rendered 
impracticable.   In fact, the Veteran's private physician, 
also in December 2005, opined that the claimant was not 
working due to his heart disorder as well as due to a number 
of other non service-connected orthopedic disorders.  Also as 
noted above, while the evidence of record shows that the 
Veteran has been on numerous medications to relieve his pain, 
including cortisone injections, with only mild relief, and he 
uses a Velcro wraparound knee brace, a preponderance of the 
competent evidence of record does not show severe right knee 
instability or entitlement to a rating in excess of 20 
percent for limitation of motion.  

Given this record, the Board concludes the criteria for 
submission for extra-schedular consideration pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Thun v. Peake, 22 
Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 
(1996).  

In reaching the above conclusions, the Board has also not 
overlooked the Veteran's and his representative's written 
statements to the RO, the claimant's statements to his VA 
examiners, or the personal hearing testimony.  In this 
regard, while the Veteran is credible to report on what he 
sees and feels and others are credible to report on what they 
can see, neither the Veteran nor his representative is 
competent to report that a service connected disability meets 
the criteria for a higher evaluation because such an opinion 
requires medical expertise which they have not been shown to 
have.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 
2007); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
Evans, supra. 

The Board has also considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the Veteran's claims, the doctrine is not 



	(CONTINUED ON NEXT PAGE)




for application.  38 U.S.C.A. § 5107(b) (West 2002); see 
also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, the claims for initial evaluations in excess of 
10 percent and 20 percent for the Veteran's right knee 
disorder must be denied. 


ORDER

Entitlement to a higher initial evaluation for a right knee 
disorder evaluated as 10 percent disabling from July 3, 2003, 
to December 22, 2005, is denied.

Entitlement to a higher initial evaluation for a right knee 
disorder evaluated as 20 percent disabling from December 23, 
2005, is denied.



____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


